

Exhibit 10.3


SECURITIES ESCROW AND PLEDGE AGREEMENT


This SECURITIES ESCROW AND PLEDGE AGREEMENT (this “Agreement”), dated as of
January 5, 2010, is entered into by and among Link Resources, Inc., a Nevada
corporation (the “Company”), Euro Pacific Capital, Inc., as representative of
the Investors (the “Investor Representative”), Glory Period Limited, a company
organized in the British Virgin Islands (the “Principal Stockholder”), and
Escrow, LLC (the “Escrow Agent”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Purchase Agreement (as defined below).


WHEREAS, concurrently with the execution hereof, the Company is consummating a
private placement transaction with certain accredited investors (the
“Investors”), whereby the Company will issue units, with each unit consisting
of: (i) an eight (8%) percent senior convertible promissory note (the “Notes”)
of the Company in the aggregate principal amount of $2.00, which Notes shall be
convertible into shares of the Company’s common stock, par value $0.001 per
share (together with any securities into which such shares may be reclassified,
the “Common Stock”) and (ii) a common stock purchase warrant to purchase one (1)
share of Common Stock  (the “Financing Transaction”);


WHEREAS, in connection with the Financing Transaction, the Company has entered
into a Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Investors;


WHEREAS, in order to provide security to the Investors in the event of an
occurrence of an Event of Default (as defined in the Notes) under the Notes ,
the Principal Stockholder has agreed to pledge and deposit stock certificate(s)
representing 1,000,000 shares of Common Stock (the “Escrow Shares”) into escrow
for the benefit of the Investors; and


WHEREAS, the Company and the Investor Representative (acting as the lawful agent
and attorney-in-fact of the Investors) have requested that the Escrow Agent hold
the Escrow Shares on the terms and conditions set forth in this Agreement and
the Escrow Agent has agreed to act as escrow agent pursuant to the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE I.
TERMS OF THE ESCROW


Section 1.01         Appointment of Escrow Agent.  The parties hereby agree to
appoint the Escrow Agent as escrow agent to act in accordance with the terms and
conditions set forth in this Agreement, and Escrow Agent hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.02          Establishment of Escrow Account.


(a)           Upon the execution of this Agreement, the Principal Stockholder
shall, as a pledge of securities, deposit the Escrow Agent a certificate or
certificates representing the Escrow Shares, together with duly executed stock
powers or other appropriate transfer documents executed in blank by the
Principal Stockholder (such certificates and such transfer documents,
collectively, the “Escrow Materials”).  The Escrow Agent shall hold the Escrow
Materials and distribute the same as contemplated by this Agreement.


(b)           The Principal Stockholder and the Investor Representative (as the
lawful agent and attorney-in-fact of the Investors) hereby agree that the
deposit by the Principal Stockholder of the Escrow Materials with the Escrow
Agent on the terms and conditions set forth herein is intended to be a bona fide
pledge of securities by an affiliate of the Company for the benefit of the
Investors (as pledgees), in each case within the meaning of and as contemplated
by Rule 144(d)(3)(iv) promulgated by the Securities and Exchange Commission.


Section 1.03          Release of Escrow Shares.


(a)           Release Upon an Event of Default.  Upon and anytime after the
occurrence of an Event of Default (following the expiration of applicable cure
periods, as the case may be, as provided for in the Notes), and provided that
the Investors have incurred damages as a result of the occurrence of such Event
of Default, the Investor Representative shall have the right to provide written
notice of such Event of Default (the “Default Notice”) to the Escrow Agent, with
copies to the Principal Stockholder and the Company.  The Default Notice shall
contain a written description of: (i) the specific Event of Default(s) which
occurred and (ii) a recitation of the damages incurred by the Investors as a
result thereof.  As soon as is practicable after receipt of the Default Notice,
the Escrow Agent shall deliver to the Investor Representative the Escrow
Materials held by the Escrow Agent hereunder.  Upon receipt of the Escrow
Materials, the Investor Representative shall have the right to distribute the
Escrow Shares to the Investors then holding Notes based on their pro rata
participation in the Financing Transaction, provided that any such distribution
shall be undertaken in full compliance with all applicable federal, state or
foreign laws, rules and regulations.  The Investor Representative shall
indemnify and hold harmless the Company, the Principal Stockholder and their
respective affiliates from and against (and shall pay for, on demand, the cost
of) all claims, damages, costs, fees and expenses incurred by them as a result
of the failure by the Investor Representative to distribute the Escrow Shares in
compliance with applicable federal, state or foreign laws, rules and
regulations.


(b)           Release and Termination Upon Payment or Conversion.  Upon the
earlier to occur of: (i) the full payment of all amounts due to the Investors
under the Notes by repayment in accordance with the terms of the Notes or (ii)
the conversion of fifty percent (50%) of the principal face value of Notes into
shares of Common Stock in accordance with the terms of the Notes (the date of
earlier to occur of such two events being referred to as the “Release Date”),
all parties hereto (including the Investor Representative on behalf of all
Investors) shall notify the Escrow Agent to such effect in writing.  Upon
receipt of such written notice, the Escrow Agent shall return all Escrow
Materials to the Principal Stockholder, whereupon any and all rights of Investor
Representative and the Investors in the Escrow Materials shall be
terminated.  Notwithstanding anything to the contrary contained herein, upon the
Release Date, this Agreement and the Investors’ rights in and to the Escrow
Shares shall terminate.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.04          Compensation.  For services rendered pursuant to this
Agreement, the Company shall pay a documentation fee to the Escrow Agent of
$1,000.00 out of the proceeds of the Financing Transaction.


ARTICLE II.
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDER
 
Section 2.01          Representations and Warranties. The Principal Stockholder
hereby represents and warrants to the Investors and the Investor Representative
as follows:
 
(a)           The Principal Stockholder is the record and beneficial owner of
the Escrow Shares placed into escrow and owns the Escrow Shares, free and clear
of all pledges, liens, claims and encumbrances, except encumbrances created by
this Agreement. There are no restrictions on the ability of the Principal
Stockholder to transfer the Escrow Shares, other than transfer restrictions
under the Lock-Up Agreement and/or applicable federal and state securities laws.


(b)           The performance of this Agreement and compliance with the
provisions hereof will not violate any provision of any law applicable to the
Principal Stockholder and will not conflict with or result in any material
breach of any of the terms, conditions or provisions of, or constitute a default
under the terms of the certificate of incorporation or by-laws of the Principal
Stockholder, or any indenture, mortgage, deed of trust or other agreement or
instrument binding upon the Principal Stockholder or affecting the Escrow Shares
or result in the creation or imposition of any lien, charge or encumbrance upon,
any of the properties or assets of the Principal Stockholder, the creation of
which would have a material adverse effect on the business and operations of the
Principal Stockholder. No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other person
is necessary for the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby by the Principal
Stockholder, other than those already obtained. Upon the transfer of the Escrow
Shares to the Investors pursuant to this Agreement, the Investors will be the
record and beneficial owners of all of such shares and have good and valid title
to all of such shares, free and clear of all encumbrances.


ARTICLE III.
ESCROW AGENT


Section 3.01          The Escrow Agent’s duties hereunder may be altered,
amended, modified or revoked only by a writing signed by the Company, the
Principal Stockholder, the Investor Representative and the Escrow Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.02          The Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties. The Escrow Agent shall not be
personally liable for any act the Escrow Agent may do or omit to do hereunder as
the Escrow Agent while acting in good faith and in the absence of gross
negligence, fraud or willful misconduct, and any act done or omitted by the
Escrow Agent pursuant to the advice of the Escrow Agent’s attorneys-at-law shall
be conclusive evidence of such good faith, in the absence of gross negligence,
fraud or willful misconduct.


Section 3.03          The Escrow Agent is hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law
and is hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court. In case the Escrow Agent obeys or complies with any such
order, judgment or decree, the Escrow Agent shall not be liable to any of the
parties hereto or to any other person, firm or corporation by reason of such
decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.


Section 3.04          The Escrow Agent shall not be liable in any respect on
account of the identity, authorization or rights of the parties executing or
delivering or purporting to execute or deliver any documents or papers deposited
or called for thereunder in the absence of gross negligence, fraud or willful
misconduct.


Section 3.05          The Escrow Agent shall be entitled to employ such legal
counsel and other experts as the Escrow Agent may deem necessary to properly
advise the Escrow Agent in connection with the Escrow Agent’s duties hereunder,
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor which shall be paid by the Escrow Agent.


Section 3.06          The Escrow Agent’s responsibilities as escrow agent
hereunder shall terminate if the Escrow Agent shall resign by giving written
notice to the Company and the Investors. In the event of any such resignation,
the Investors and the Company shall appoint a successor Escrow Agent and the
Escrow Agent shall deliver to such successor Escrow Agent any escrow funds and
other documents held by the Escrow Agent.


Section 3.07          If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall use its best efforts to join in
furnishing such instruments.


Section 3.08          It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
documents or the Escrow Shares or Escrow Materials held by the Escrow Agent
hereunder, the Escrow Agent is authorized and directed in the Escrow Agent’s
sole discretion (1) to retain in the Escrow Agent’s possession without liability
to anyone all or any part of said documents or the Escrow Shares until such
disputes shall have been settled either by mutual written agreement of the
parties concerned by a final order, decree or judgment or a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but the Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings or (2) to deliver the Escrow Shares and any other
property and documents held by the Escrow Agent hereunder to a state or Federal
court having competent subject matter jurisdiction and located in the City of
New York, Borough of Manhattan, in accordance with the applicable procedure
therefor.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.09          The Company agrees to indemnify and hold harmless the
Escrow Agent and its partners, employees, agents and representatives from any
and all claims, liabilities, costs or expenses in any way arising from or
relating to the duties or performance of the Escrow Agent hereunder or the
transactions contemplated hereby other than any such claim, liability, cost or
expense to the extent the same shall have been determined by final, unappealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, fraud or willful misconduct of the Escrow Agent.


ARTICLE IV.
MISCELLANEOUS
 
Section 4.01          Investor Representative Status.  Investor Representative
hereby represents and warrants to the Company, the Principal Stockholder and the
Escrow Agent that, pursuant to the terms of the Purchase Agreement, it is the
lawful agent and attorney-in-fact of each of the Investors and has the due power
and authority to act on behalf of the Investors under this Agreement.


Section 4.02          Waiver.  No waiver of, or any breach of any covenant or
provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision herein
contained. No extension of time for performance of any obligation or act shall
be deemed an extension of the time for performance of any other obligation or
act.


Section 4.03          Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission, on the business day of such delivery if sent by 6:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party’s fax machine).  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4.02), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
 
5

--------------------------------------------------------------------------------

 
 
If to Escrow Agent:


Escrow, LLC
215 Mockingbird Lane
Warrenton, VA  20186
Attention: Johnnie L. Zarecor
Telephone: (540) 347-2212
Fax: (540) 347-2291


If to the Company or the Principal Stockholder:


c/o Yantai Bohai Pharmaceuticals Group Co. Ltd.
No. 9 Daxin Road, Zhifu District
Yantai, Shandong Province, China
Attention: Hongwei Qu
Fax Number: +86-0535-6763559
 
With a copy to (which shall not constitute notice):


Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, NY 10017
Attention: Barry I. Grossman, Esq.
Fax No.: (212) 370-7889
 
If to the Investor Representative:


Euro Pacific Capital, Inc.
88 Post Road West, 3rd Floor
Westport, CT 06880
Attention: Mr. Thomas Tan
Fax Number: (203) 662-9771


With a copy to (which shall not constitute notice):


Pillsbury Winthrop Shaw Pittman LLP
2300 N Street N.W.
Washington, DC  20037
Attention:  Louis A. Bevilacqua, Esq.
Fax No.:  (202) 663-8007


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.04               Successors and Assigns.  This Escrow Agreement shall
be binding upon and shall inure to the benefit of the permitted successors and
permitted assigns of the parties hereto.


Section 4.05              Entire Agreement; Amendment.  This Agreement contains
the entire understanding and agreement of the parties relating to the subject
matter hereof and supersedes all prior and/or contemporaneous understandings and
agreements of any kind and nature (whether written or oral) among the parties
with respect to such subject matter.  This Escrow Agreement may not be modified,
changed, supplemented, amended or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the parties to be charged or
by its agent duly authorized in writing or as otherwise expressly permitted
herein.  Notwithstanding anything to the contrary in this Agreement, none of the
provisions of Article I hereof or this Section 4.4 may be modified, changed,
supplemented, amended or terminated, nor may any such provision be waived,
without the prior written consent of the Investors holding a majority of the
Preferred Shares as of the date of such modification, change, supplement,
amendment, termination or waiver (based on the aggregate number of Preferred
Shares held by all of the Investors as of the date of such modification, change,
supplement, amendment, termination or waiver).


Section 4.06              Headings.  The section headings contained in this
Agreement are inserted for reference purposes only and shall not affect in any
way the meaning, construction or interpretation of this Agreement. Any reference
to the masculine, feminine, or neuter gender shall be a reference to such other
gender as is appropriate. References to the singular shall include the plural
and vice versa.


Section 4.07              Governing Law.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction. This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted.
 
[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Escrow and
Pledge Agreement as of date first written above.


COMPANY:
     
LINK RESOURCES INC.
     
By:
   /s/ Anthony Zaradic
     
Name: Anthony Zaradic
   
Title:   President
     
INVESTOR REPRESENTATIVE:
     
EURO PACIFIC CAPITAL, INC.
     
By:
/s/Gordon McBean
     
Name: Gordon McBean
   
Title:   Head of Capital Markets
     
PRINCIPAL STOCKHOLDER:
     
GLORY PERIOD LIMITED
     
By:
  /s/ Hongwei Qu
     
Name: Hongwei QU
   
Title:   President
     
ESCROW AGENT:
     
ESCROW, LLC
     
By:
    /s/ Johnnie Zarecor
     
Name: Johnnie Zarecor
   
Title:   Vice President
 

 
 
8

--------------------------------------------------------------------------------

 